   Case 5:18-cv-00133-C Document 19 Filed 07/30/19                   Page 1 of 3 PageID 192



                         IN THE UNITED STATES DlSTzuCT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   LUBBOCK DIVISION


ELIZABETH GODWIN and                              )
KRISHNA BUOY,                                     )
                                                  )
                       Plaintilf   .s.            )
                                                  )
                                                  )
                                                  )
NICOLAI ORCUTT, et al,                            )
                                                  )
                       Def'endants                )   Civil Action No.   5:   l8-CV-133-C


                               AMENDED SCHEDULIN(; ORDE,IT

      Having reviewed the docket in the above-styled and -numbered civil action, the Court

hereby ORDERS that the parties comply with the lbllowing amended deadlines

      (l)    Motions for summary judgment must be filed by 3:00 p.m. on December 16,2019l'

       (2) Motions in limine must be filed and discovery must be completed by 3:00 p.m. on
       April 13,2020;

       (3) This civil action is set for trial at 9:00 a.m. on May 4, 2020, in Courtroom C-216
       George M. Mahon Federal Building, 1205 Texas Avenue, Lubbock, Texas. Counsel shall
       comply with the following:

       PLEASE NOTE: The trial of the above case is su bject to the trials of any criminal cases
       which may be pending on the Coufl's docket.

       (a)      All counsel      jointly prepare a proposed pretrial order for the Court to enter,
                              shall
                which shall contain the following:

                (1)    a summary    ofthe claims and defenses ofeach party;
                (2)    a statement  of stipulated facts;
                (3)    an estimate ofthe length oftrial;
                (4)    a list ofadditional matters which would aid in the disposition ofthe case;
                (s)    the signature of each counsel; and
                (6)    a place for the date and signature of the Court.
Case 5:18-cv-00133-C Document 19 Filed 07/30/19                Page 2 of 3 PageID 193



         Counsel are ordered to confer prior to the date of submission of the proposed
         pretrial order, and a certificate shall be attached to the proposed order, signed by
         counsel, stating that such a conference has been held, the stipulations are agreed
         upon, and that the proposed pretrial order is submitted to the Court for entry.
         Failure to agree upon the wording or terms olthe proposed order will not be an
         excuse for not filing same, but counsel may place in such order their respective
         versions of the matters to be included.

  (b)    At least twenty-one (21) days bcfore the scheduled date for trial, counsel shall file
         with the Clerk and serve on opposing parties proposed jury instructions and issues
         in jury cases and proposed Iindings ol'lact and conclusions of Iaw in non-jury
         cases, any trial briefs that counsel may desire to present to the Court, and the
         proposed pretrial order.

  (c)    At least twenty-one (21) days before the scheduled date for trial, counsel shall lile
         with the Clerk and serve on opposing pa(ies the information described under Rule
         26(a)(3)(A), Fed. R. Civ. P. At the same time. exhibits shall be exchanged
         between the parties. Because the court finds it more practical to make evidentiary
         rulings at time oftrial, counsel are not required to file objections to exhibits
         pursuant to Rule 26(a)(3)(B), Fed. R. Civ. P.

  (d)    lfa pretrial conference is deemed necessary, counsel shall notifu the Court at the
         time of filing the proposed pretrial order, or sooner, and the Court will, at the
         Court's discretion. schedulc such a conference.

  (e)    Injurycases, counsel are not required to submit proposed voir dire questions.
         Counsel will be permitted to conduct voir dire ofthejury panel, subject to further
         order ofthe Court.

  (f)    The above trial setting will continue for the following weeks during the same
         month. This case has been scheduled for trial with other cases. You are
         responsible for staying in contact with the Court Coordinator to determine
         where your case stands on the Court's docket. There will be no docket call.

   (e)   Should counsel fail to appear at a scheduled pretrial conference or to timely
         submit a complete and correct pretrial order as required or fail to comply with the
         otlrer directions set oul herein, an ex purte hearing may be held and judgment ol
         dismissal, default, or other appropriate order will be entered.




                                            2
     Case 5:18-cv-00133-C Document 19 Filed 07/30/19                Page 3 of 3 PageID 194



7.     Any pafiy not represented by counsel is expected to comply with the above deadlines and
       instructions.

       SO ORDERIID this     i   /
                                    day   ofJuly,20l9




                                                                ),4t2
                                               SA       R       MINGS
                                                        IoR   ITED STA'fES   ISTRICT JIJDGE




                                                    3
